DETAILED ACTION
Allowable Subject Matter
Claims 1, 3 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2016/0014308 to Yamazaki et al. teaches a palm vein imaging apparatus including an imaging system mounted on a top surface of a printed circuit board, and top cover that covers a top opening of the housing, where the top cover includes a recess at a portion of an inner top surface, and the imaging lens module is located in a manner such that an upper portion is in the recess.  
Further, U.S. Pub. No. 2011/0075021 to Chang teaches an imaging module including a substrate, image sensor fixed on the substrate, and lens barrel with elastic protruding portion from the inner surface.  The inner surface of the protruding portion elastically abuts a side surface of the lens.  
However, the prior art of record does not teach all of the limitations of the currently claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697